Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                  B Page 1 of 26




                                   EXHIBIT B

                      Invoices 54561, 54563, 56574, and 56828
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                  B Page 2 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                  B Page 3 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                  B Page 4 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                  B Page 5 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                  B Page 6 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                  B Page 7 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                  B Page 8 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                  B Page 9 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 10 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 11 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 12 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 13 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 14 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 15 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 16 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 17 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 18 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 19 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 20 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 21 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 22 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 23 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 24 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 25 of 26
Case 13-90942   Doc 872-2   Filed 10/17/18 Entered 10/17/18 14:40:47   Desc Exhibit
                                 B Page 26 of 26
